59 S.E.2d 363 (1950)
232 N.C. 95
REECE
v.
REECE.
No. 610.
Supreme Court of North Carolina.
May 10, 1950.
*364 Walton Peter Burkhimer, Wilmington, for plaintiff, appellant.
Allen & Henderson, Elkin, and Aaron Goldberg, Wilmington, for defendant, appellee.
ERVIN, Justice.
The statute now codified as G. S. § 50-16 was enacted to establish an efficient procedure for enforcement of the marital right of the wife to support by the husband. Such right does not exist, however, in favor of a wife who has abandoned her husband without just cause. This being true, the court rightly refused the application of the plaintiff for an allowance for subsistence from the estate or earnings of the defendant pending the trial. Byerly v. Byerly, 194 N.C. 532, 140 S.E. 158; McManus v. McManus, 191 N.C. 740, 133 S.E. 9. See, also: Pollard v. Pollard, 221 N.C. 46, 19 S.E.2d 1 and Byrum v. Byrum, 207 N.C. 655, 178 S.E. 97. In consequence, the order in question is
Affirmed.